DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims and Other Notes
Claim(s) 1, 5, 9–13, 15, 16, 18, and 20–22 is/are pending. 
Claim(s) 2–4, 6-8, 14, 17, 19, and 23–40 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 1, 5, 11–13, 15, 16, 18, and 20–22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagamine et al. (EP 1251573 A1, hereinafter Nagamine) in view of Hamano et al. (US 6,225,010 B1, hereinafter Hamano) and Zhang (US 6,432,586 B1).
Regarding claims 1, 11, 12, and 18, Nagamine discloses a rechargeable battery (FIG. 1, [0039]) comprising:
a negative electrode (12, [0039]);
a positive electrode (11, [0039]);
a microporous separator (13) between the negative electrode (12) and the positive electrode (11, [0039]); and
an antioxidative barrier (see polyvinylidene fluoride, [0175], [0176], [0187]) that is interposed between the separator (13) and the positive electrode (11) and that prevents oxidation of the separator (13, FIG. 1),
the antioxidative barrier comprises polyvinylidene fluoride (see polyvinylidene fluoride, [0175], [0176], [0187]);
wherein the antioxidative barrier has a weight of <0.15 mg/cm2 (see polyvinylidene fluoride, [0175], [0176], [0187]),
wherein the microporous separator is made by a wet process (see wet method, [0088]);
wherein the antioxidative barrier (see polyvinylidene fluoride, [0175], [0176], [0187]) is discrete from the microporous separator (13); and
wherein the antioxidative barrier (see polyvinylidene fluoride, [0175], [0176], [0187]) is a coating formed on at least one of the microporous separator (13) and the positive electrode (11).
Nagamine discloses an antioxidative barrier having a thickness of 0.2 to 1 µm and a porosity of 40% (see polyvinylidene fluoride, [0175], [0176], [0187]). The weight (i.e., σ) of an antioxidative barrier can be determined from the thickness (i.e., t), porosity (i.e., P), and density (i.e., ρ) by the following equation σ = ρ · (1 – P) · t. The density is an inherent material property. Nagamine discloses a weight of 0.02 to 0.1 mg/cm2 based on the disclosed thickness, porosity, and material (i.e., polyvinylidene fluoride).
Nagamine does not explicitly disclose:
the antioxidative barrier comprises polyvinylidene fluoride and polypropylene; and
wherein the antioxidative barrier is a coating formed on the positive electrode.
Hamano discloses an antioxidative barrier (11) interposed between a separator (4) and a positive electrode (3) that prevents oxidation of the separator (4, C7/L6–20), the antioxidative barrier comprises polyvinylidene fluoride and polypropylene (C10/L23–24); and wherein the antioxidative barrier (11) is a coating formed on the positive electrode (3, C4/L66–C5/L17) to improve charge and discharge characteristics (C2/L51–64). Nagamine and Hamano are analogous art because they are directed to separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the antioxidative barrier of Nagamine with a mixture of polyvinylidene fluoride and polypropylene as taught by Hamano in order to improve charge and discharge characteristics.
Modified Nagamine does not explicitly disclose:
the antioxidative barrier comprises a metal oxide.
Zhang discloses an antioxidative barrier (22, C3/L31–46) comprising a metal oxide (28, C3/L47–59) to prevent electronic shorting and dendrite growth (C2/L52–C3/L8). Nagamine and Zhang are analogous art because they are directed to battery separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the antioxidative barrier of modified Nagamine with the metal oxide of Zhang in order to prevent electronic shorting and dendrite growth.
Regarding claim 5
wherein the antioxidative barrier (see polyvinylidene fluoride, [0175], [0176], [0187]) is integral with the microporous separator (13).
Regarding claim 13, modified Nagamine discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the antioxidative barrier (see polyvinylidene fluoride, [0175], [0176], [0187]) is a coating formed on the microporous separator (13).
Regarding claim 15, modified Nagamine discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the coating is as thin as one molecule thick (see polyvinylidene fluoride, [0175], [0176], [0187]).
Regarding claim 16, modified Nagamine discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the coating is thick, but not so thick as to unduly inhibit ion flow across the separator (see polyvinylidene fluoride, [0175], [0176], [0187]).
Regarding claim 20, modified Nagamine discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the coating is as thin as one molecule thick (see polyvinylidene fluoride, [0175], [0176], [0187]).
Regarding claim 21, modified Nagamine discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the coating is thick, but not so thick as to unduly inhibit ion flow across the separator (see polyvinylidene fluoride, [0175], [0176], [0187]).
claim 22, modified Nagamine discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the coating is an antioxidant coating (see polyvinylidene fluoride, [0175], [0176], [0187]).

Claim(s) 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nagamine (EP 1251573 A1) in view of Hamano (US 6,225,010 B1) and Zhang (US 6,432,586 B1) as applied to claim(s) 5 above, and further in view of Sano et al. (US 2005/0118510 A1, hereinafter Sano).
Regarding claim 9, modified Nagamine discloses all claim limitations set forth above, but does not explicitly disclose a rechargeable battery:
wherein the antioxidative barrier comprises antioxidants dispersed in a polymer of the microporous separator.
Sano discloses an antioxidative barrier being antioxidants dispersed in a polymer of a microporous separator (see antioxidant, [0101]) to improve charge/discharge cycle characteristics and preservation characteristics (see non-aqueous electrolyte secondary battery, [0001]). Nagamine and Sano are analogous art because they are directed to separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the microporous separator of modified Nagamine with the antioxidants of Sano in order to improve charge/discharge cycle characteristics and preservation characteristics.
Modified Nagamine does not explicitly disclose:
the antioxidative barrier comprises the metal oxide dispersed in a polymer of a microporous separator.

Regarding claim 10, modified Nagamine discloses all claim limitations set forth above and further discloses a rechargeable battery:
wherein the polymer of the microporous separator is polyethylene (see micro-porous polyethylene, [0175], [0176], [0187]).

Response to Arguments
Applicant's arguments filed 14 October 2021 have been fully considered but they are not persuasive.
Applicants argue Nagamine fails to disclose or suggest at least a metal oxide in an antioxidant barrier (6/¶3). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Zhang discloses a metal oxide (28, C3/L47–59) in an antioxidant barrier (22, C3/L231–46). Therefore, the combination of references discloses and suggest a metal oxide in an antioxidant barrier.
Applicants argue Hamano and Sano fails to disclose or suggest at least a metal oxide in an antioxidant barrier (6/¶3). Note that while Hamano and Sano do not disclose all the features of In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather these references teach certain concept and in combination with the primary reference, discloses the presently claimed invention. Zhang discloses a metal oxide (28, C3/L47–59) in an antioxidant barrier (22, C3/L31–46). Therefore, the combination of references discloses and suggest a metal oxide in an antioxidant barrier.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725